                   Case 17-12560-BLS              Doc 4393         Filed 03/19/20        Page 1 of 26




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.


                                               AFFIDAVIT OF SERVICE

STATE OF OHIO                           )
                                        ) ss
COUNTY OF FRANKLIN                      )

I, Andrea Speelman, being duly sworn, depose and state:

1.           I am a Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 5151 Blazer Parkway,

Suite A, Dublin, Ohio 43017.

2.           On March 4, 2020, at the direction of Pachulski Stang Ziehl & Jones (“Pachulski Stang”),

and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel to the Woodbridge

Liquidation Trust, I caused true and correct copies of the following documents to be served by first

class mail on the parties identified on Exhibit A annexed hereto (Master Service List and Notice

of Appearance Parties), and by e-mail on the parties identified on Exhibit B annexed hereto (Master

Service List and Notice of Appearance Parties with e-mail addresses):3



1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
             These parties include a Notice of Appearance Party who has consented to email service only pursuant to
             Del. Bankr. L.R. 2002-1(d) and 5005-4
               Case 17-12560-BLS             Doc 4393          Filed 03/19/20      Page 2 of 26




                 Order Sustaining Nineteenth (19th) Omnibus (Non-Substantive) Objection to
                  Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule
                  3007, and Local Rules 3007-1 and 3007-2 (“Nineteenth Omnibus Objection”)
                  [Docket No. 4384]; and

                 Order Sustaining Twentieth (20th) Omnibus (Non-Substantive) Objection to
                  Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule
                  3007, and Local Rules 3007-1 and 3007-2 (“Twentieth Omnibus Objection”)
                  [Docket No. 4385].

3.       On March 4, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a

true and correct copy of the Nineteenth Omnibus Objection to be served by first class mail on

the parties identified on Exhibit C annexed hereto (Affected Parties).4

4.       On March 4, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a

true and correct copy of the Twentieth Omnibus Objection to be served by first class mail on the

parties identified on Exhibit D annexed hereto (Affected Parties).




                                                             /s/ Andrea Speelman
                                                             Andrea Speelman

Sworn to before me this 19th day of
March, 2020


/s/ Kelli L. Richards
Kelli L. Richards
Notary Public, State of Ohio
Commission Expires: March 20, 2022




4
     The envelopes used for service on the parties in Exhibits C and D included a legend which stated: “Important
     Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or
     General Agent.”
                                                         2
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 3 of 26




                EXHIBIT A
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 4 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 5 of 26




                EXHIBIT B
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 6 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 7 of 26




                EXHIBIT C
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 8 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 9 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 10 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 11 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 12 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 13 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 14 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 15 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 16 of 26




                EXHIBIT D
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 17 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 18 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 19 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 20 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 21 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 22 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 23 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 24 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 25 of 26
Case 17-12560-BLS   Doc 4393   Filed 03/19/20   Page 26 of 26
